Title: From Thomas Jefferson to Arthur S. Brockenbrough, 2 November 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Nov. 2. 23.
I now return the deeds and plats of the University lands recieved from you at different times, and also an inclusive plat of the whole 7. parcels bought at different times laid down as exactly as the lines of the several separate ones would admit.I mentioned to you hot long since an error which had crept into our practice which it is necessary to correct. it arose thus. the law establishing the Central college vested all it’s property in the Proctor, hence the conveyances of the 3. parcels of land purchased under that were made to the Proctor. but the University law vested the property in the Rector and Visitors. not attending to this change we have gone on taking conveyances of the 4. parcels purchased by the University to the Proctor. this renders a conveyance from him to the Rector and Visitors necessary. I have prepared such a deed. but while it is a conveyance from you of only the 4. parcels, I have thought it advisable to take that opportunity of explaining the titles of the other 3. parcels by referring to them as mere adjacencies. so that this deed will for ever shew the titles of all the 7. parcels, and the inclusive plat their adjacent collocations. I have drawn the deed with great consideration, & especial attention to the correctness of courses, contents and dates.yours with friendship and respect.Th: Jefferson